This case was before the court on a former appeal, and is reported in 265 S.W. 761, to which we now refer for a full statement of the case, and the discussion of all the legal questions involved. Under the views of this court, the appellee has, in effect, complied with all essentials necessary to be pleaded and proven to support a judgment. The judgment was entered in favor of appellee for $365, with 6 per cent, interest. In the first trial judgment was entered in favor of appellee for $475. It would serve no useful purpose to set out and further discuss the facts or law of the case, as it is fully set out and discussed in the first appeal, supra. We think the evidence supports the judgment and that a fair trial has been had and substantial justice done. The judgment is affirmed.
 *Page 214